Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 12/7/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittberner et al. (US 2015/0172831 A1) in view of Kim (US 2012/0224707) in view of Gandhi et al. (US 2019/0069107 A1)
Regarding claim 1, Dittberner discloses a computer-based method for controlling a hearing device, the method comprising:
sampling, by a mobile application (¶ 0124: application) operative on a mobile device (¶ 0155, 0049), an audio environment around a user of the cochlear implant to obtain audio environment information (¶ 0155);
converting (via feature extractor 36) the audio environment information to a set of 
processing (via 38), by a neural network, the set of 
based on the level of matching, selecting, by the mobile application, filter configuration information (e.g., corner-frequencies and slopes of filters) associated with the best match in the set of pre-defined noise environments (¶ 0160); and 
transmitting, by the mobile application and over a wireless link (¶ 0055, 0060) to the hearing device, the filter configuration information (¶ 0160, 0170).
Dittberner is not relied upon to disclose that the cepstral coefficients are mel frequency cepstral coefficients.
In a similar field of endeavor, Kim discloses a feature extractor extracting mel frequency cepstral coefficients for determining a sound environment (¶ 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mel frequency cepstral coefficients as the cepstral coefficients, the motivation being to use a type of cepstral coefficient that can be used by a feature extractor for determining a sound environment (Kim - ¶ 0027).
While Dittberner discloses the hearing device is a BTE, RIE, ITE, ITC, CIC, etc. hearing aid (¶ 0153), Dittberner is not relied upon to disclose that the hearing device is a cochlear implant.
In a similar field of endeavor, Gandhi discloses a hearing device (202) having a microphone (204), processor (208), and output (210), and in communication with an external device (220) (Fig. 1), which is similar to the hearing device (12) of Dittberner which has microphones (1, 18), a processor (24), a output (28), and is in communication with an external device (30) (Fig. 1).
Further, Gandhi discloses that the hearing device can be any of a BTE, ITE, ITC, RIC, CIC, IIC, RIC, RITE, and cochlear implant (¶ 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hearing device to be a cochlear implant, the motivation being to perform the simple substitution of one hearing device for another to obtain predictable results of a hearing device that can receive sound with a microphone, perform processing on the sound, and output a result of the processing to a wearer of the device. MPEP § 2143(B).
Regarding claim 2, Dittberner-Kim-Gandhi discloses the method of claim 1, and Dittberner discloses further comprising updating, by the cochlear implant and responsive to the filter configuration information, audio filter operation of the cochlear implant (¶ 0160, 0170).
Regarding claim 6, Dittberner-Kim-Gandhi discloses the method of claim 1, and Dittberner discloses wherein the mobile device is coupled to the cochlear implant via Bluetooth (¶ 0057).
Regarding claim 7, Dittberner-Kim-Gandhi discloses the method of claim 1, and Dittberner discloses wherein the filter configuration information comprises instructions to implement at least one of a lowpass filter, a highpass filter, a bandpass filter, or a band-stop filter (¶ 0160: corner frequencies inherently define a lowpass, highpass, bandpass, or bandstop filter).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittberner in view of Kim in view of Gandhi in view of Fitz et al. (US 2016/0309267 A1)
Regarding claim 3, Dittberner-Kim-Gandhi discloses the method of claim 2.
Dittberner-Kim-Gandhi is not relied upon to disclose wherein the sampling is triggered by the user via an input to the mobile application.
In a similar field of endeavor, Fitz discloses wherein the sampling is triggered by the user via an input to the mobile application (¶ 0045: user initializes sampling via mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the sampling is triggered by the user via an input to the mobile application, the motivation being to provide a way to initialize the sampling of Dittberner (Fitz - ¶ 0045).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittberner in view of Kim in view of Gandhi in view of Goldstein et al. (US 2008/0240458 A1)
Regarding claim 4, Dittberner-Kim-Gandhi the method of claim 1.
Dittberner-Kim-Gandhi is not relied upon to disclose wherein the sampling is triggered by a level of ambient noise detected by the control algorithm exceeds a pre-set decibel threshold.
In a similar field of endeavor, Goldstein discloses wherein the sampling is triggered by a level of ambient noise detected by the control algorithm exceeds a pre-set decibel threshold (¶ 0058, the claimed “sampling” can be interpreted to refer to a second sampling at a high rate, different from a first sampling at a low rate) (¶ 0063: dB level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the sampling is triggered by a level of ambient noise detected by the control algorithm exceeds a pre-set decibel threshold, the motivation being to use a high sample rate and low sample rate depending on conditions in order to improve resolution of features and/or preserve use of computation resources for minimally sufficient feature resolution (e.g., battery, processor) (Goldstein - ¶ 0058).

Allowable Subject Matter
Claims 5, 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 5, the prior art of record alone or in combination fails to teach or suggest the following limitation in combination with the rest of the limitations of the claim:
wherein the neural network utilizes federated learning to revise one or more weights in the neural network.

In regard to claim 8, the prior art of record alone or in combination fails to teach or suggest the following limitation in combination with the rest of the limitations of the claim:
receiving, over a mobile network and by the mobile application, updated information comprising the set of pre-defined noise environments.

In regard to claim 9, the prior art of record alone or in combination fails to teach or suggest the following limitation in combination with the rest of the limitations of the claim:
transmitting, over a mobile network and by the mobile application, the audio environment information to a central server for use in creating a new pre-defined noise environment to be included in the set of pre-defined noise environments.

In regard to claim 10, the prior art of record alone or in combination fails to teach or suggest the following limitation in combination with the rest of the limitations of the claim:
transmitting, by the mobile application and over a wireless link to the cochlear implant, an instruction for the cochlear implement to return to a default filter configuration selected by an audiologist of the user

In regard to claim 12, the prior art of record alone or in combination fails to teach or suggest the following limitation in combination with the rest of the limitations of the claim:
storing, in the mobile application, history information for changes to the filter configuration of the cochlear implant; and
transmitting, by the mobile application and responsive to a signal from a user, the history information to an audiologist of the user

Claim 11, 13 is/are dependent upon base claims having allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687